Citation Nr: 0930850	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of foot 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1941 to November 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO denied 
service connection for mashed toes and feet.  In May 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2007.

The Board has rephrased the issue on appeal to more 
adequately reflect the Veteran's contentions. 

In his substantive appeal, the Veteran checked the box 
indicating he wanted a hearing before a Veterans Law Judge at 
the RO.  However, on an Appeals Hearing Options sheet, he 
clarified that he desired a hearing with RO personnel.  In a 
later VA Form 9, the Veteran indicated he did not want a 
hearing before the Board.  Subsequently, the Veteran 
cancelled his request for a hearing with RO personnel.  There 
is no hearing request pending at this time. 

In August 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran's service records are unavailable, 
and presumed destroyed, the Veteran has credibly asserted in-
service foot injury.

3.  The most probative medical opinion on the question of 
whether the Veteran has current disability as a residual of 
in-service foot injury weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of foot 
injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The May 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the September 2005 letter.  

Post-rating, a May 2006 letter (which notified the Veteran of 
the May 2006 decision) provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the May 2006 letter, and opportunity for the 
Veteran to respond, the October 2007 SOC and March 2009 
supplemental SOC (SSOC) reflect readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of a report 
from the Surgeon General's Office, VA and private treatment 
records, and the report of an October 2007 VA examination.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his wife, daughter and representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted, to include any further 
examination.  In this regard, the Board notes the letter in 
which the Veteran's daughter (who attended his VA examination 
with him)  stated that contrary to the examination report, 
the Veteran told the examiner that his feet did not hurt as 
bad as they once did, not that they did not hurt anymore.  
She also contended that the Veteran told the examiner how his 
in-service injury occurred and that he had to use pliers to 
cut his toenails all these years, yet these statements were 
not in the examination report.  In this regard, in the 
medical history portion of the examination report, the 
examiner documented the Veteran's reports of pain.  
Importantly, the examiner's opinion is not about whether the 
Veteran currently has pain, but instead is about whether the 
Veteran has a current disability as a result of foot injury 
during service.  The Veteran's recollection of his in-service 
injury is also noted in the report.  While the use of pliers 
to cut toenails is not listed in the report, the Board does 
not find this to be fatal as the Veteran's toenail condition 
is clearly noted in the examination report.  As such, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record simply fails to persuasively 
establish that any current foot disability is medically 
related to the Veteran's military service.  

At the outset, the Board notes that the Veteran's service 
treatment and personnel records are not available for review, 
and were likely destroyed in an accidental fire at the 
National Personnel Records Center in 1973.  The Board is 
aware that in such a case, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim for service connection for residuals of foot 
injury has been undertaken with these heightened duties in 
mind.

The Veteran asserts that he injured his feet during service 
when a truck he was riding in hit a bump and some ammunition 
fell on his feet.  A report from the Surgeon General's Office 
(SGO) has been obtained.  This report shows that in 1944 the 
Veteran was injured while a passenger in a truck during an 
accident.  The diagnoses shown on the report were (1) 
Fracture, Simple, Incomplete; and (2) Wound(s), Lacerated.  

The Board has no reason to doubt the Veteran's recollection 
of the events in service, and based on his statements and the 
SGO report, the Board accepts as credible the Veteran's 
assertions that he injured his feet during service.  The 
remaining question, however, is whether the Veteran has 
current foot disability as a result of such in-service 
injury, as alleged.

The Veteran's wife and daughter have submitted statements 
asserting that he has had painful feet since around the time 
of his service.  They also relayed that over the years he had 
to use pliers and other instruments to trim his nails.

The Veteran was afforded a VA examination in October 2007.  
The relevant medical history was noted and a detailed 
examination was performed.  Notably, X-rays of the feet were 
unremarkable except for a tiny radiopaque foreign body in the 
right foot.  The examiner's diagnosis was mycotic nails/ 
normal X-rays of feet.  The problem associated with the 
diagnosis was noted to be bilateral foot pain.  The 
examiner's medical opinion was that the Veteran's foot pain 
was not caused by or a result of the 1943 injury to his feet.  
She explained that the Veteran's foot problem was the result 
of longstanding mycotic nails associated with the lack of 
foot care.    

In an April 2008 letter, the Veteran's private physician 
relays that he has treated the Veteran for approximately 25 
years and that the Veteran has reported having pain in his 
feet ever since World War II, when he reportedly fractured 
some bones (it is unclear which bones).  The physician 
thought that what the Veteran's suffers from now is 
"probably post traumatic arthritis tarsal metatarsal joints 
of his feet."  The physician expressed his belief that the 
Veteran's current pain was related to post traumatic 
arthritis, and that he not think that the current 
onychomycosis was related to the Veteran's pain.  No 
treatment records or X-ray reports were submitted to support 
the physician's comments.

As indicated above, the record includes conflicting medical 
opinions on the question of whether the Veteran has a current 
disability of the feet as a result of in-service injury.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

In this case, both medical professionals appear to have 
considered the Veteran's relevant medical history.  The 
conflict in the opinions is that the VA examiner stated that 
the Veteran has mycotic toenails resulting in foot pain, 
whereas the private physician stated that the Veteran has 
post-traumatic arthritis resulting in foot pain.  

The Board notes, however, that post traumatic arthritis of 
the feet is not documented in the record.  Importantly, X-
rays of the feet were taken in October 2007 and the 
corresponding reports do not include any finding or diagnosis 
of arthritis of the feet.  Moreover, as indicated above, no 
X-ray reports or other documentation has been submitted to 
support the private physician's comments.  As the medical 
evidence of record, to include reports of X-rays of the 
Veteran's feet, do not clinically support the assessment of 
post-traumatic arthritis of the feet, the probative value of 
the opinion of the private physician must be discounted.  

By contrast, the Board finds probative the opinion of the VA 
examiner that the Veteran's foot pain is not caused by or is 
a result of a 1943 foot injury, but instead is a result of 
longstanding mycotic nails associated with the lack of foot 
care.  This opinion, based not only upon examination of the 
Veteran and consideration of his documented history and 
assertions, appears more consistent with documentation of 
record, to include, as indicated above, the report of X-rays 
taken in conjunction with that examination.  Thus, the most 
persuasive medical opinion on the questions of diagnosis and 
etiology upon which this claim turns weighs against the 
claim.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
Veteran, as well as those of his wife, daughter, and 
representative, advanced on his behalf.  Like the Veteran, 
his wife and daughter are certainly competent to report 
facts, such as those concerning the implements he has used to 
cut his toenails, as well as observable symptoms, to include 
witnessing the Veteran in pain (see, e.g.,  38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007)).  
While the Veteran, his wife, and daughter have all reported 
that the Veteran has had complaints of foot pain since 
service, and such continuing complaint of foot pain for at 
least 25 years has been noted by the Veteran's physician, 
problems with foot pain and tough toe nails over the years 
simply do not, without more, establish that the Veteran 
suffers from a current disability residual to in-service foot 
injury.

Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the Veteran nor any of 
the above-named individuals is shown to be other than a 
layperson without the appropriate medical training and 
expertise, none is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for residuals of foot injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of foot injury is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


